Citation Nr: 1520382	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  07-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for urinary incontinence prior to October 17, 2011. 

2.  Entitlement to an initial rating in excess of 60 percent for urinary incontinence from October 17, 2011 forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran had active service from February 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board remanded this matter for additional development in September 2011, October 2013, and October 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran reported an additional surgery scheduled for April 6, 2015 related to her urinary incontinence.   The record does not include any further details regarding the Veteran's surgery.  On remand, the RO should obtain all outstanding treatment records.  

VA is required to conduct a comprehensive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, VA is required to afford the Veteran a VA examination to assess the post-op severity of her service-connected disability of urinary incontinence.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a current release form for the RO to obtain the records at Wright Patterson Air Force Base Hospital and any records related to her April 6, 2015 surgery.  Once the Veteran returns the release form, the RO should attempt to obtain the records and associate them with the claims file.  All attempts and responses should be documented in the claims file, and the Veteran notified of the inability to obtain the requested records.

2.  If, and only if, the Veteran has had surgery for her urinary incontinence, after associating any outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, and severity of the Veteran's service-connected urinary incontinence.  The claims folder should be made available to and reviewed by the examiner.  If the Veteran is currently scheduled for surgery, please postpone the VA examination until after convalescence.  

3.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




